Case 2:17-cv-00631-JES-MRM Document 44 Filed 07/21/21 Page 1 of 4 PageID 187



                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION

UNITED STATES OF AMERICA,
ex rel and BRIDGETE COBB,
an individual,

            Plaintiffs,

v.                                 Case No:     2:17-cv-631-JES-MRM

VEIN SPECIALISTS AT ROYAL
PALM SQUARE, INC., a
Florida corporation and
JOSEPH G. MAGNANT, an
individual,

            Defendants.


                            OPINION AND ORDER

       This matter is before the Court on consideration of the

Magistrate Judge’s Report and Recommendation (Doc. #41), filed

July   2,   2021,   recommending   that   the   Joint   Motion   to   Approve

Settlement Agreement and Dismiss the Case With Prejudice (Doc.

#38) be granted in part and denied in part, that the Supplemental

Joint Motion to Approve Settlement Agreement and Dismiss the Case

With Prejudice (Doc. #40) be denied as moot, and the case dismissed

with prejudice.     No objections have been filed and the time to do

so has expired.

       After conducting a careful and complete review of the findings

and recommendations, a district judge may accept, reject or modify

the magistrate judge’s report and recommendation.                28 U.S.C. §
Case 2:17-cv-00631-JES-MRM Document 44 Filed 07/21/21 Page 2 of 4 PageID 188



636(b)(1);    Williams v. Wainwright, 681 F.2d 732 (11th Cir. 1982),

cert. denied, 459 U.S. 1112 (1983).           In the absence of specific

objections, there is no requirement that a district judge review

factual findings de novo, Garvey v. Vaughn, 993 F.2d 776, 779 n.9

(11th Cir. 1993), and the court may accept, reject or modify, in

whole or in part, the findings and recommendations.           28 U.S.C. §

636(b)(1).    The district judge reviews legal conclusions de novo,

even in the absence of an objection.              See Cooper-Houston v.

Southern Ry. Co., 37 F.3d 603, 604 (11th Cir. 1994); Castro

Bobadilla v. Reno, 826 F. Supp. 1428, 1431-32 (S.D. Fla. 1993),

aff’d, 28 F.3d 116 (11th Cir. 1994) (Table).

      After the initial motion was filed, the Magistrate Judge

directed the parties to file supplemental briefing, including a

statement as to the number of hours and amount of lost wages that

plaintiff alleges she is owed and to in turn address why the

settlement is fair and reasonable in light these details.            (Doc.

#39.)   The parties filed the supplemental motion, and the report

and recommendations were issued.           Considering the nature of the

case, and at the request of the Magistrate Judge, doc. #42, the

government filed a Notice Regarding Consent to Settlement (Doc.

#43) consenting to the abandonment of the claims under the False

Claims Act.

      The Magistrate Judge found a bona fide dispute was present

and recommended that the monetary terms be approved, and that the



                                   - 2 -
Case 2:17-cv-00631-JES-MRM Document 44 Filed 07/21/21 Page 3 of 4 PageID 189



amount of attorney’s fees and costs, negotiated separately, be

approved as fair and reasonable.            (Doc. #41, pp. 4-7.)           As to the

non-cash concessions, the Magistrate Judge recommended that the

waiver and release and waiver of a jury trial were fair and

reasonable, but that the modification of agreement provision be

deemed invalid and stricken.

         After conducting an independent examination of the file and

upon due consideration of the Report and Recommendation, the Court

accepts the Report and Recommendation of the magistrate judge.

         Accordingly, it is now

         ORDERED:

         1.   The   Report    and    Recommendation       (Doc.    #41)    is    hereby

adopted and the findings incorporated herein.

         2.   The      parties'     Joint   Motion    to       Approve     Settlement

Agreement and Dismiss the Case With Prejudice (Doc. #38) is GRANTED

in   part     and   DENIED   in     part.   Paragraph       12    (Modification      of

Agreement) of the Settlement Agreement (Doc. #38, Exh. A) is

stricken, and the remainder of the Settlement Agreement is approved

as   a    fair   and    reasonable     resolution    of    a   bona     fide    dispute

regarding plaintiff’s FLSA claim.

         3.   The   parties’      Supplemental      Joint      Motion     to    Approve

Settlement Agreement and Dismiss the Case With Prejudice (Doc.

#40) is DENIED as moot.




                                        - 3 -
Case 2:17-cv-00631-JES-MRM Document 44 Filed 07/21/21 Page 4 of 4 PageID 190



      4.   The Clerk shall enter judgment dismissing the case,

terminate all pending motions and deadlines, and close the file.

      DONE and ORDERED at Fort Myers, Florida, this            21st     day

of July 2021.




Copies:
Hon. Mac R. McCoy
United States Magistrate Judge

Counsel of Record
Unrepresented parties




                                   - 4 -
